VOLU-SOL REAGENTS, INC. SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 15, 2007, is entered into by and between Volu-Sol Reagents, Inc., a Utah corporation (the “Company”) and ADP Management (the “Purchaser”).In consideration of the mutual promises and covenants contained in this Agreement, the parties hereto agree as follows: 1. Authorization; Sale of Shares; Issuance of Warrants. 1.1Authorization.The Company has, or before the Closing (as defined in Section 2) will have, duly authorized the sale and issuance in this offering, pursuant to the terms of this Agreement, a minimum of 5,000,000 shares of the Company’s Common Stock (the ”Shares”). 1.2Sale of Shares.Subject to the terms and conditions of this Agreement, at the Closing (as defined in Section 2.2), the Company will sell and issue to the Purchaser, and the Purchaser will purchase, 2,500,000 Shares for the purchase price of $.40 per share (the “Purchase Price”). 1.3Use of Proceeds.The Company will use the proceeds from the sales of the Shares for product development and other general corporate purposes. 2.Closing. 2.1The Closing.Subject to the terms and conditions of this Agreement, the closing (the “Closing”) of the sale and purchase of the Securities under this
